Case 3:18-cv-01587-JD Document 104-9 Filed 06/27/19 Page 1 of 7




                    Exhibit 8
Case 3:18-cv-01587-JD Document 104-9 Filed 06/27/19 Page 2 of 7
            Case 3:18-cv-01587-JD Document 104-9 Filed 06/27/19 Page 3 of 7


                                                 Muster
Date of Muster:        December 7, 2017
Topic:                 Operational Implementation of Presidential Proclamation, “Enhancing Vetting
                       Capabilities and Processes for Detecting Attempted Entry Into the United States
                       by Terrorists or other Public Safety Threats”
HQ POC/Office:         Operational Action Team (OAT) Duty Officer - (b) (7)(E)
                      (b) (7)(E)



Pursuant to Presidential Proclamation, “Enhancing Vetting Capabilities and Processes for Detecting
Attempted Entry Into the United States by Terrorists or other Public Safety Threats,” there will be a
suspension of entry of certain foreign nationals into the United States whose entry would be detrimental
to the interests of the United States. The Proclamation was issued September 24, 2017. The Supreme
Court has issued orders which permit it to take full effect and will be implemented on December 8,
2017. The Proclamation restricts the entry of certain aliens of Chad, Iran, Libya, North Korea,
Somalia, Syria, Venezuela, and Yemen who are physically outside the United States and do not
possess valid documents for entry.
No immigrant or non-immigrant visa issued will be revoked pursuant to the Proclamation. Visas that
were revoked or cancelled solely as a result of the enforcement of EO 13769 should not be considered as
a basis for inadmissibility.

In implementing this Proclamation, CBP Officers should adhere to the following:
1. All aliens with valid travel documents for entry (e.g., immigrant or non-immigrant visas, I-512
   Advanced Parole, Refugee Travel Document, or Significant Public Benefit Parole) should be
   processed according to standard processes and procedures.
2. Aliens who do not have a valid travel document for entry to the United States must be referred for
   secondary inspection, consistent with standard processes and procedure. This Proclamation does not
   affect those aliens eligible for automatic re-validation of a non-immigrant visa.
3. Individuals should not be referred for secondary inspection based solely upon their country of
   citizenship mentioned in this Proclamation.

4. Nationals of affected countries, not in possession of required entry documents, shall be referred
   for enhanced secondary inspection, to include (b) (7)(E)                     .

5. Proper documentation in (b) (7) is required for aliens encountered at the land border who are
   seeking to “flagpole” for (E)
                             Canadian Immigration purposes.

6. CBP officers performing a secondary inspection on an individual from an affected country, who
   arrived without valid entry documents and in which a discretionary measure to permit physical
   entry into the U.S. is being considered, should proceed through their chain of command to contact
   HQ for approval and to confirm whether the individual is in scope of the Proclamation and/or
   regarding the application of any Court orders.
7. This suspension will remain in effect until such time as the Secretary of Homeland Security deems
   that the restrictions are no longer necessary for the security or welfare of the United States or until
   the judicial stay expires or there is a further court order.
                                         Law Enforcement Sensitive
                                            For Official Use Only                           CBPBATES00095971
Case 3:18-cv-01587-JD Document 104-9 Filed 06/27/19 Page 4 of 7




                                                            CBPBATES0095972
Case 3:18-cv-01587-JD Document 104-9 Filed 06/27/19 Page 5 of 7




                                                            CBPBATES0095973
Case 3:18-cv-01587-JD Document 104-9 Filed 06/27/19 Page 6 of 7




                                                            CBP   0095974
Case 3:18-cv-01587-JD Document 104-9 Filed 06/27/19 Page 7 of 7




                                                            CBP   0095975
